Citation Nr: 9931411	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  95-41 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for gout.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veteran 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In February 1998, the veteran appeared before the undersigned 
member of the Board and gave testimony in support of his 
claims.  In May 1998, the Board remanded the claim to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  On the issue of entitlement to service connection for 
hypertension, all relevant evidence necessary for an 
equitable resolution of the veteran's appeal has been 
obtained by the RO.  

2.  The veteran had an elevated blood pressure reading within 
the first post service year and was treated on a regular 
basis for hypertension thereafter.  

3.  The veteran's current hypertension may be presumed to 
have been manifested in service.  

4.  The veteran has not presented any competent evidence 
linking his current gout with service.  

5.  The claim of entitlement to service connection for gout 
is not plausible.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  

2.  The claim of entitlement to service connection for gout 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hypertension

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claim is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim.  38 U.S.C.A. 
§ 5107.  In this regard it is noted that the RO has made 
efforts to obtain all medical records pertinent to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for hypertension if it is manifested to a compensable 
degree within the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).   Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

It is the duty of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility. It is not a means of reconciling actual conflict 
or a contradiction in the evidence; the claimant is required 
to submit evidence sufficient to justify a belief in a fair 
and impartial mind that the claim is well grounded.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.   38 C.F.R. § 3.102 (1999).  

The veteran contends that he was diagnosed as having 
hypertension in service and that he has been treated for 
hypertension since service.  

The veteran's service medical records show that at service 
entrance in December 1968, his blood pressure was recorded as 
126/80. At his separation examination in August 1972, the 
veteran's blood pressure was recorded as 132/86.  

On VA examination in January 1973, the veteran's blood 
pressure was recorded as follows: 144/98, sitting; 178/80, 
recumbent; 136/78 sitting after exercise; and 118/78 two 
minutes after exercise.  No cardiovascular disability was 
diagnosed.  

Private medical records from the veteran's prior employer, 
Reynolds Electrical and Engineering Company, Inc. show that 
during a pre-employment examination in February 1974, the 
veteran's blood pressure was recorded as 140/90.  It was 
noted that the veteran had been treated for hypertension.  It 
was also noted that the veteran was taking Hygrotron (sic).  
There is also of record a VA prescription form dated in 
February 1975, which noted that the veteran was diagnosed 
with essential hypertension, mild, 124/90.  

VA and private records show continuing treatment for 
hypertension in the 1980's and 1990's.  Most recent treatment 
record from Anthony L. Pollard, D. O. show treatment into 
1998 and that the veteran was continuing to take Zestril for 
essential hypertension.  

In February 1998, the veteran testified before the 
undersigned member of the Board.  He stated that he was 
diagnosed with hypertension when he was discharged from 
service and that he was treated for hypertension at a VA 
facility in approximately 1974.  He detailed his treatment 
record for hypertension, and reported on his current 
treatment.  A complete transcript is of record.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  It is noted that there are no recorded elevated 
blood pressure readings and no diagnosis of hypertension in 
service or at service separation.  However, on VA examination 
in January 1973, elevated blood pressure readings were 
documented (144/98, and 178/80).  This finding is supported 
by regulation that the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  See, 38 C.F.R. 
Part 4, Code 7101, Note (1) (1999).  Thereafter, there is 
documentation of elevated blood pressure in February 1974 
(140/90) with a notation that the veteran was taking an 
antihypertensive diuretic (Hygroton) and that he was being 
treated by VA for hypertension.  Thus, this elevated blood 
pressure reading one month after service discharge, coupled 
with another reading of elevated blood pressure, the finding 
by history of treatment, and the report that the veteran was 
taking medication for hypertension just over a year later, 
reasonably support a finding that between January 1973 and 
February 1974, the veteran's hypertension was manifested to a 
compensable degree.  This time frame encompasses the 
presumptive period after service discharge.  In addition, 
thereafter the record shows continuing treatment for 
hypertension.  The veteran's credible testimony coupled with 
a review of the entire record as a whole persuades the Board 
that the evidence in this claim reasonably supports a finding 
that presumptive service connection is warranted.  As such, 
resolving reasonable doubt in favor of the veteran, it is 
determined that hypertension was manifested to a compensable 
degree during the first post service year.  Thus service 
connection is warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

Gout

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim for service connection is not well grounded, 
and there is no further duty to assist the veteran in the 
development of his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  If arthritis is manifested 
to a compensable degree within the first post service year, 
the disability may be service connected.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a) (West 1991).  The 
test is an objective one which explores the likelihood of 
prevailing on the claim under the applicable standards.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  Although the 
claim need not be conclusive, it must be accompanied by 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107 (West 1991).  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The veteran's service medical records do not include any 
references to gout.  His service entrance examination notes 
mild pes planus.  The report of a examination of the veteran 
in August 1972 for the purpose of his separation from service 
shows that he reported pain in the left knee for the past 
year and pain in the feet since January 1972 do to injury.  
It was noted that X-rays were taken of the knee, which were 
negative, mild recurrence, no complications and no sequela.  
As to the foot pain, it was noted that no treatment was 
taken, mild recurrence, no complications and no sequela.  On 
VA examination in January 1973, the veteran reported that 
during service, in July 1970, he complained of pain in his 
knee and a cramp in his left foot without a history of 
injury.  He stated that X-rays were taken and nothing was 
found so he was returned to duty.  He reported that he had 
been stationed in Thailand at the time.  The veteran reported 
having some limitation of motion in his knee and foot.  
Examination showed no signs of injury.  Musculoskeletal 
examination was normal with the exception of a finding of a 
pes planus that was slightly symptomatic.  X-rays of the left 
foot and knee showed no bone or joint pathology.  It was the 
examiner's impression that there was no sign of any disease 
in the left knee or left foot.  

The first medical records containing any references to gout 
are noted in February 1974 when the veteran's employer 
examined the veteran and noted that the veteran was taking 
medication for gout at a VA clinic.  Gout was among the 
diagnoses.  On a VA prescription form dated in February 1975, 
it was noted that the veteran was diagnosed with gouty 
arthritis.  In 1975 when the veteran was again examined by 
his employer, the examiner noted a history of gout.  In 
September 1983, X-rays showed degenerative changes of the 
knees.  

In a December 1994 statement from Anthony L. Pollard, D. O., 
it was stated that the veteran had been treated since 1987 
and suffered from uricemia and was currently taking Zyloprom.  

In February 1998, the veteran testified before the 
undersigned member of the Board.  He stated that he was 
treated in Thailand for soreness in his toe but that no X-
rays were taken.  He stated that he was examined by VA after 
service and complained of his knee and foot problems.  He 
testified that he was placed on medication for gout at the 
St. Rose Dominican Hospital in Henderson, Nevada in 1974.  He 
reported that he was subsequently told that he did not have 
gout and the medication was discontinued.  He stated that in 
the early 1990's his physician, Anthony Pollard found that 
the veteran had high uric acid.   He stated that he currently 
was not on medication for gout, but that his doctor suspected 
gout and was monitoring him.  A complete transcript is of 
record.  

In April 1999, the statement from a comrade of the veteran 
was received and it was stated that the veteran's military 
records were stolen while he was in Thailand.  

The veteran contends that he was treated for foot pain while 
stationed in Thailand and that this was the manifestation of 
gout.  The service medical records are devoid of a finding of 
arthritis or gout.  It is noted that the veteran contends 
that some of his service medical records were lost; however 
his service entrance and separation examination reports are 
of record.  While he gives a history of treatment in Thailand 
for foot pain, there is no showing that the veteran was 
treated for any pertinent disability or that a diagnosis of 
arthritis or gout during service was rendered.  In addition, 
examination of the musculoskeletal system at separation was 
normal.  Further, when the veteran was examined by VA one 
month after service discharge, X-rays were normal, and the 
examiner found that there was no sign of any disease in the 
left knee or foot.  The first reference to gout is found in 
the record in 1974 when the veteran reported by history that 
he was taking medication for gout.  Gout was diagnosed, based 
on the history provided by the veteran.  This diagnosis has 
little probative value since the disorder was not objectively 
determined, but rather noted by way of the veteran's history.  
Swann v. Brown, 5 Vet. App. 229 (1993), Black v. Brown, 5 
Vet. App. 177 (1993), cited in Reonal v. Brown, 5 Vet. App. 
458 (1993).  A diagnosis of gouty arthritis was noted in 
February 1975 on a VA prescription form and signed by a VA 
physician.  However, this is over two years after service 
discharge, and is too remote in time to be within the 
presumptive period.  No medical record or other document of 
record contains any medical opinion as to the cause or date 
of onset of the gout, or relating gout to the veteran's 
service.  In summary, there is no objective showing of 
treatment for gout in service or within the first post 
service year, and the veteran has not presented any competent 
evidence linking his current gout with service.  Thus, the 
service connection claim for gout is not well grounded.

The veteran claims his gout had its onset in service and was 
manifested by knee and foot pain and discomfort in service.  
Although he did report knee and foot pain at separation, 
there is no indication that these were the early symptoms of 
gout.  There is no competent medical evidence linking it to 
service.  The only link between the veteran's current gout 
and service is in his own contentions that his gout was 
incurred in service.  These statements are not supported by 
the objective statements of any competent medical authority. 
See Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Lay 
statements, such as the veteran's assertions, are not 
competent evidence in this matter.  As a layperson, he does 
not have the expertise to establish medical etiology.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  In the absence of 
competent medical evidence showing the veteran's gout is 
related to service, the claim is not well-grounded.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a) (West 1991).  

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment gout in service or shortly 
thereafter would be helpful in establishing a well-grounded 
claim, as well as medical opinion linking any current 
findings with the veteran's military service .  Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for hypertension is granted.  

Service connection for gout is denied.  


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

